            Case 1:21-cr-00119-CJN Document 15 Filed 03/25/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                             :
                                                     :
                                                     :       CR. NO. 21-CR-119 (CJN)
               v.                                    :
                                                     :
GARRET MILLER,                                       :
                                                     :
                     Defendant.                      :


                  UNOPPOSED MOTION FOR EXTENSION OF TIME
                     TO RESPOND TO DEFENDANT’S MOTION
               TO REVOKE MAGISTRATE JUDGE’S DETENTION ORDER

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully requests an extension of time to respond to Defendant Garret

Miller’s (“the defendant’s”) Motion to Revoke Magistrate Judge’s Detention Order, filed on March

19, 2021 (ECF No. 14). On March 23, 2021, the Court ordered the government to respond to the

defendant’s motion by March 26, 2021. The government respectfully requests that this Court

grant it an extension to file its response until March 29, 2021. In support of its request, the

government states:

       Undersigned counsel was on pre-approved leave on March 23 and 24, 2021. The hearing

on the motion is not scheduled until April 1, 2021, such that there is sufficient time for a brief

extension for the government to submit its response to the motion in advance of the hearing.

Finally, defense counsel does not oppose this request.

       WHEREFORE, for the foregoing reasons, which constitute good cause, and any other

reasons that this Court deems just and proper, the government requests that its deadline to respond

to the Defendant’s Motion to Revoke Magistrate Judge’s Detention Order be extended until March

29, 2021.
Case 1:21-cr-00119-CJN Document 15 Filed 03/25/21 Page 2 of 3




                           Respectfully submitted,

                           CHANNING D. PHILLIPS
                           United States Attorney
                           D.C. Bar No. 415793


                     By:
                           Elizabeth C. Kelley
                           Assistant United States Attorney
                           D.C. Bar No. 1005031
                           555 4th Street, NW
                           Washington, DC 20530
                           P: (202) 252-7238
                           Elizabeth.Kelley@usdoj.gov




                              2
         Case 1:21-cr-00119-CJN Document 15 Filed 03/25/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I, Elizabeth C. Kelley, certify that on March 25, 2021, I caused a copy of the above
document to be served by electronic means on counsel for the defendant, Clint Broden, Esq. and
Camille Wagner, Esq.


                                           ________________________________
                                           Elizabeth C. Kelley
                                           Assistant United States Attorney




                                              3
